Moran, P. J. Appellee brought her action to recover the amount of a beneficiary certificate, issued by the appellant order to her husband, Henry Besteriield, in which certificate she is designated as the person to whom the sum of $2,000 should be paid in case of said Henry Besterfield’s death. Appellant defends against the claim on the grounds, first, that said Henry Besteriield was, at the time of his death, suspended for failure to pay certain assessments that had been theretofore called by the order; and second, that no proper proof of death was ever furnished to the Grand Lodge. First. The article of the constitution of appellant regulating the mutual aid fund, guarantees to each member in good standing at the time of his death, payment after his death to the person named in his beneficiary certificate of the sum of $2,000, and the accrued amount of his assessments. Provision is made for making assessments on the members, and it is declared that “ any member failing to pay such assessments to the financial secretary of his lodge within thirty days from the date of notice shall stand suspended, and shall not thereafter be entitled to the benefits of the mutual aid fund until he has been reinstated according to the laws of the order.” The evidence showed that assessment notice No. 150, calling for the payment of $1.28, was dated February, 1888, and that it came to Henry Besterfield on March 10, 1883. He was then sick, and on March 20th, appellee gave to one Metzger, who was president of the subordinate lodge that sent out the notice, the amount of the assessment, and he paid it over to the financial secretary the next day, but after said Henry Besterfield was dead. Where the laws of the society require that assessments shall be paid within a certain number of days “ from the date of the notice ” thereof, the date will be considered to mean the date it is delivered or received, and not the date written in the notice or the day it is mailed. Protection Life Ins. Co. v. Palmer, 81 Ill. 68; Bacon on Benefit Societies, Sec. 382. The question as to when the notice was received is one of fact. Appellant made no proof as to when i.t was mailed. The only witness that testified upon the subject was appellee, and she stated that this notice, with two others of later assessments, was received on March 19th. On cross-examination she said that some notice had come to hand in February, but not that it was a notice of this assessment. The question was fairly submitted to the jury on the evidence under instructions, with which appellant finds no fault, and the verdict must be taken as determining that the assessment was paid within thirty days from the receipt of notice, and therefore that Henry Besterfield was not suspended, but was in good standing at the time of his death. There being no suspension it was of no consequence that the money was not paid to the lodge till after his death. Indeed, as thirty days did not intervene between the receipt of the notice of assessment and his death, there was no need of paying it at all. This is not like the case of Bagley v. The A. O. U. W., 31 Ill. App. 618, decided in this court and cited by counsel. In that case there was an actual suspension when the money was paid, and it was held that the receipt of the assessment after the member’s death, the death being concealed from the officer who received it, did not waive the suspension or prevent the forfeiture of the certificate. Second. There was evidence tending to show that certain proofs of death were made out in attempted compliance with the requirements of the' order and sent to the Grand Lodge. These were received without notice from the lodge to appellee that they were defective, and retained, without objection being raised till the trial. It was then too late for the order to raise the objection. Peoria M. & F. Ins. Co. v. Lewis, 18 Ill. 553; Continental Life Ins. Co. v. Rogers, 119 Ill. 474. This disposes of all the questions made by appellant. There is no error, and the judgment of the Superior Court must be affirmed. Judgment affirmed.